DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 18, 23, 24, 31, 32, 36, 37, 38, 39, 43, 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IOUCHI et al PG PUB 2017/0347270.
Re Claims 1, 18, 31, 38, figure 7 teaches Terminal device (includes a memory coupled to processor; CRM) and includes RRC control unit 1011 and scheduling information interpretation unit 1015 for identifying an uplink frame (See figure 5) for communication with Base station (See figure 8); further identifying channels at least one PUCCH and SRS [0117-0118, 0127, 0167], wherein the RRC control unit allocates a bandwidth and a number of symbols for each identified channels (See figure 5) wherein the terminal includes a Multiplexing unit 1075 and Radio Transmission unit 1077 for transmitting the uplink subframe according the allocated bandwidth and the number of symbols for each identified channel.
Re Claims 2, 19, 32, 39, multiplexing the identified channels in the uplink subframe supports FDM, TDM, CDM [0117].

Re Claims 7, 24, 37, 44, wherein based on the UL DL configuration, the allocated number of symbols can be different for at least one identified channels spanning the uplink subframe.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 20, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over IOUCHI et al PG PUB 2017/0347270.
Re Claims 3, 20, 33, 40, figure 5 further teaches the PUSCH but fails to teach the URLCC.  Examiner takes notice that 5G supports URLCC in the uplink subframe.  One skilled in the art would have been motivated to compliment the 5G to support URLCC.  Therefore it would have been obvious to one skilled in the art to support URLCC in the uplink subframe to be compliment with the known standard.
Claims 4, 5, 21, 22, 34, 35, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over IOUCHI et al PG PUB 2017/0347270 in view of SUN et al PG PUB 2018/0213513.
Re Claims 4, 5, 21, 22, 34, 35, 41, 42, IOUCHI et al teaches in figure 5, PUCCH and SRC corresponds to first user but fails to explicitly teach the SRC corresponds to a .
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 18-24, and 31-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472